Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Application is a TRACK ONE Application. Claims 1-29 are currently pending.
Benefit of priority is to June 22, 2020.

An Examiner's Amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner's amendment was given in a telephone interview with Paul K. Legaard on February 3, 2022.
Examiner’s Amendments to the Claims:
Please make the following claim amendments:
	In Claim 30, step b), line 5, please replace “and or” with ---- or----

	In Claim 34, at page 5, line 5, please replace “Arg236Stop” with --- Arg236fs ----

	
Examiner’s Amendments to the Specification:
	In the legend of Figure 4 on page 19, at line 2, please replace “GPR75 protein” with – GPR75 protein (SEQ ID NO: 55) ---. 								

Examiner's Statement of Reasons for Allowance: The prior art of record does not teach or suggest that nucleic acid encoding loss of function GPR75 is associated with reduced risk of obesity.  Missense nucleic acid encoding GPR75 is known in the art – see, for example, LOVD3 (2020; Whole genome datasets GPR75 (G protein-coupled receptor 75) on the web at databases.lovd.nl/whole_genome/view/GPR75, pages 1-3) which lists 77 gDNA, cDNA, mRNA (and corresponding protein changes) in the nucleic acid encoding GPR75, including Ala116Thr and Gln234*.  The GPR75 has been associated with obesity.  Chissoe et al. (US 2008/0108080) teaches to screen small molecules for the inhibition of GPR75 for use in treating obesity. Falck et al. (US 2020/0030291) teach that GPR75 antagonists are useful for treating obesity – see page 1, [0004], line 9.  Upon thorough search and consideration of the prior art, no art has been found in which the missense nucleic acid encoding loss of function GPR75 has been associated with reduced risk of obesity. Therefore, the claims are allowable over the art of record.
	The Examiner will also comment that the GPR75 inhibitor [44AANA47]-RANTES such as set forth on page 43 of the specification is the art-recognized name of the inhibitor and therefore avoids having to provide a sequence identification number for the reference to amino acid sequence –AANA--.  Also, the term “about” is defined at page 25 to mean +/- 10% of the numerical value. Therefore, “from about 1000” is taken to be a range of –from 900 to 1100 ---.
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."



Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Manjunath Rao can be reached on 571-272-0939. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KAREN COCHRANE CARLSON/           Primary Examiner, Art Unit 1656